Title: From George Washington to James McHenry, 1 October 1798
From: Washington, George
To: McHenry, James



Private and quite confidentialMy dear Sir,
Mount Vernon 1st Oct. 1798

You will be at no loss to perceive, from my private letter to you of the 16th ulto, extracts from which you sent to the President of the United States; and from my representation to him, dated the 25th following, the rough draught of wch was enclosed in my last, what my determination is, if he perseveres in his Resolution to change the order of the Major Generals, and to disregard the conditions on which I accepted the Commission of Lieutt Genl of the Armies &ca.
Let me then request you, with the frankness & candour of a friend, to give me your opinion fully, & freely of the measure; to ask if you think I could, with propriety, & due respect for my own character, retain the Commission under such violation, of the terms, on which I accepted it; and what you conceive will be the consequences of my resignation thereof.
If Colo. Pickering, & the Gentlemen who act with you, are minutely acquainted with all the circumstances of the case, it would be satisfactory to me, to know their opinions also, with respect to my eventual resignation; but not as a matter required by me, but as questions propounded by yourself entirely, & absolutely.
Be so good as to let me know the ground on which you, & Colo. Pickering are certain, the President is mistaken in his conjectures that the New England States would be disgusted if Hamilton Preceeds Knox, in Rank, and add, if you please whether Pickering’s prediliction in favor of the former proceeds from pure conviction of the utility of the measure, or from some personal dislike to the latter. I have some suspicion that he is not a friend to Knox, but cannot suppose that this would have any influence in the case.

I should like to have seen a copy of Mr Wolcott’s letter to the President, but as it was not sent, I presume there was some reason for withholding, and do not repeat the request.
I wish to hear from you on the subject of this letter as soon as possible. Burn it, as soon as it is perused, as I will do your answer, that neither the one, nor the other, may appear hereafter. With much truth I am your sincere and Affecte friend

Go: Washington

